DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2013 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites:
A method of characterizing a geological subsurface, the method comprising:
obtaining seismic data based on seismic energy detected by a plurality of seismic receivers in a deliberately non-uniform arrangement, the seismic energy generated at a plurality of seismic source points within the survey area, the plurality of seismic receivers deployed at a plurality of positions within a survey area according to a seismic survey, the survey area including the geological subsurface, the plurality of positions of the seismic survey including a first position for a first seismic receiver, a second position for a second seismic receiver, and a third position for a third seismic receiver, the plurality of positions of the deliberately non-uniform arrangement selected, such that:
the first position for the first seismic receiver is not aligned along a first direction with the second position for the second seismic receiver, and the first position for the first seismic receiver is not aligned along a second direction with the third position for the third seismic receiver;
generating a reconstructed wavefield representing the geological subsurface, the reconstructed wavefield generated based on the seismic data, one or more drilling locations within the survey area being planned based on the reconstructed wavefield, a natural resource being obtained from the geological subsurface by drilling at the one or more drilling locations.

It is unclear how the position of the seismic receivers are in a direction. How is the position aligned along a first direction with the second position? What defines the first direction? Anything can define a first direction, as the first direction is not defined by the two endpoints, the first position for the first seismic receiver and the second position for the second seismic receiver, can always be satisfied by any art that a first position is not aligned along a first direction with the second position for the second seismic receiver.  At complete liberty of the examiner to define first direction and without further definition of the first direction from the Specification or claim, it could either never be satisfied because the claim is interpreted as a line between the first and second seismic receivers, and they're always aligned, or it could always be satisfied because the first direction is not defined.  Furthermore, deliberately non-uniform arrangement selected between two points doesn't further limit the claim, any point between the first receiver and the Nth receiver will be non-uniform and any two receivers on the receiver line can be selected as the first and second receivers.   The claims are so indefinite that the bounds of the subject matter could not be determined from the claims and the claims preclude examination over prior art at this time. 

Claim 13 is essentially the same as Claim 1 and refers to the system of the method of Claim 1 for characterizing a geological subsurface.  Therefore Claim 13 is rejected for the same reasons as applied to Claim 1 above.

Subsequent Dependent Claim(s) 2-12, and 14-20 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1 and 13 under 35 USC § 112 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645